DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to demonstrate a gravitating hammer component comprising first and second oppositely oriented ramping surfaces and is invertable in combination with the rest of the claimed limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an impact-type rotating sprinkler configured with only three components without need of any other manufactured component connected, added or coupled to any one or more of said three components” however the phrase “without need” renders the limitation indefinite as one having ordinary skill in the art cannot ascertain the 
Claims 2-9 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stary (US Pat No 2,708,598).
Re claim 1, as best understood, Stary shows an impact-type rotating sprinkler (Fig. 1) configured with only three components without need of any other manufactured component connected, added or coupled to any one or more of said three components, said three components being constituted (the term “constituted” is being interpreted as open language similar to comprising as applicant’s disclosure does not appear to define the term in any particular way; please see MPEP 2111.03) by: 
a) a base component (2) connected to a water source (col. 1, lines 54-55); 
b) a rotating head component (4) from which a water stream is emitted which is rotatably mounted on a vertical tubular element (3) of said base component (2); and 

Re claim 2, Stary shows the gravitating hammer (Fig. 1, 9) component comprises a deflecting surface (underside of 9) and a ramping surface (Fig. 6, 19) oriented obliquely with respect to said deflecting surface to define an interior space between said deflecting surface and said ramping surface, the gravitating hammer component configured to intercept the emitted water stream (1) within said interior space when downwardly pivoted (Fig. 1) and to urge the intercepted water stream to flow upwardly along said ramped surface (19) and to impinge upon said deflecting surface (underside of 9), causing the hammer component to pivot upwardly (Figs. 6 to 7) prior to being gravitated (col. 2, lines 34-35 – “during the downward stroke”).
Re claim 3, Stary shows the gravitating hammer component (Fig. 1, 9) is pivotally mountable on, and displaceable about, one or more horizontally oriented mounting elements (10) of the head component (4), pivotal displacement of the gravitating hammer component being limited by two spaced stoppers (12/15) protruding from the head component (4).
Re claim 4, Stary shows one of the two stoppers (Fig. 1, 15) limits the gravitating hammer component (9) to a downwardly pivoted position (Fig. 1) at which it is configured to intercept the emitted water stream (1).
Re claim 5, Stary shows the head component (Fig. 1, 4) is configured with a discharge port (5) and with a channel (interior of 4) along which water from the water source (col. 1, lines 54-55) is flowable and directable through said discharge port (5) to the ramping surface (19) when the gravitating hammer component (9) is disposed at the downwardly pivoted position (Fig. 1).

Re claim 7, Stary shows the gravitating hammer component (Fig. 1, 9) is pivotally displaceable more than 90 degrees with respect to the downwardly pivoted position while the head component (4) rotates in a same rotational direction regardless of an orientation of the gravitating hammer component (col. 1, line 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752